Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8-11, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2017/0083971) in view of Chahine (US 2017/0036066).
As per claim 1, Ray teaches, a method of identifying optimal garment sizing comprising: (a) obtaining a body scan ( Ray, ¶[0054] “In some embodiments a scanning booth includes user interface components which implement a predefined logical process thereby to guide a user though a scanning procedure. Body scan data is then uploaded to a central server, and via this server is made available to one or more third party platforms, such as websites and software applications (for example using APIs, widgets, and the like).” Body scan to the server represents obtaining a body scan  ); (b) using the body scan to determine selected body size dimensions (Ray, ¶[001] “Some embodiments relate to filtering of web results and/or filtering display of inventory items in online product viewing and/or purchase platforms via centralized management of data derived from three dimensional body scans.”   ); and (c) identifying optimal garment size based upon the selected body size dimension and a metric for comfort (Ray, ¶[0071] “In addition to clothing selection interface 1703, the web page provides a sizing widget 1704, which is rendered from data downloaded from a server other than server other than server 1720, or, in other words, a server other than that which provides the clothing selection interface .” and ¶[0072] “The widget then provides garment sizing information (and/or recommendations), for example in the form of a recommended size, and/or fit, and/or relevant user body measurements.” Fit represents comfort) wherein the garment is elastic (Ray, ¶[0074] “In some embodiments data provided by server 1610 (via the sizing widget or otherwise) is used to assist filtering available clothing options by reference to a user's size (see example in FIG. 2B).” Clothing would normally have some sort of elastic in it, and the way it would form on a body see ¶[0071] would give an indication that it would be elastic, applicant does not specify level of elasticity therefore broad in that term as different garments have different types, and even if specific Ray covers various garments and would be obvious to try specific ones. The level of elasticity needs to be specific) and wherein the metric for comfort is determined from one or more of a surface area of one or more predefined body parts, an area of a relaxed garment, a stretch level of a garment or limits for a minimum and maximum stretch level of a given size of a given garment ( Ray, ¶[0072] “The widget then provides garment sizing information (and/or recommendations), for example in the form of a recommended size, and/or fit, and/or relevant user body measurements. This in some embodiments includes a visual representation displaying how the garment would fit the identified user at predetermined locations (for example a 2D or 3D representation of the user's size/shape relative to the garment's size/shape. The sizing recommendation is calculated based on the garment detail, associated sizing rules, available sizes, and the user's body measurements” ).  
Ray doesn’t clearly teach, however Chahine teaches, limits for a minimum and maximum stretch level of a given size of a given garment (Chahine, ¶[0102] “analyzing the cyclic stretch data to identify first and second stretch values by determining minimum and maximum sensor values;”. )
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Ray with Chahine’s ability to find a min and max value of a garment. 
The motivation would have been to help the user with different decisions. 

As per claims 3 and 13, Ray in view of Chahine teaches, the method of claim 1 wherein the garment is hosiery or pantyhose (Ray, ¶[002] “Although various example described herein relate to clothing and garments” a garment can be a hosiery or pantyhose ). 

As per claims 8 and 18, Ray in view of Chahine teaches, the method of claim 1 further comprising use of pressure sensors on body forms designed from body scan data to further optimize size selection (Ray, ¶[0064] “It will be appreciated that this greatly assists in analysis of collected measurements. [0067] Scanning components, such as infrared sensors, which are configured to make body scan measurements. These measurements are used thereby facilitate downstream functionalities, for example avatar generation. [0068] A user interface which guides a user through avatar generation and approval. Following approval, body scan data is transmitted to server 1610 thereby to be available for downstream use.” Generating the avatar is equivalent to using pressure sensors on body forms, and avatar would digitally try on garments and is a form a pressure sensor as it would digitally fit the avatar and pressure sensors at different measurements would have to be use to have the clothing fit on the avatar). 

As per claims 9 and 18, Ray in view of Chahine teaches, the method of claim 1 further comprising providing feedback for improvement in sizing recommendations to garment retailers (Ray, ¶[0046] “The image of the physical body and associated data generated (for example scanned information or measurement data) can be used to provide certain recommendations to the user of the physical body.”  Recommendations are a form of feedback). 

As per claims 10 and 19, Ray in view of Chahine teaches, the method of claim 1 further comprising allowing the consumer to order garments once a size is recommended (Ray, ¶[0046] “The image of the physical body and associated data generated (for example scanned information or measurement data) can be used to provide certain recommendations to the user of the physical body.”  ). 

As per claim 11, Ray in view of Chahine teaches, a system of facilitating and/or improving satisfaction with size selection of a garment (Ray, ¶[0046] “The image of the physical body and associated data generated (for example scanned information or measurement data) can be used to provide certain recommendations to the user of the physical body.”  Recommending a size represents improving satisfaction) and wherein the garment is elastic (Ray, ¶[0074] “In some embodiments data provided by server 1610 (via the sizing widget or otherwise) is used to assist filtering available clothing options by reference to a user's size (see example in FIG. 2B).” Clothing would normally have some sort of elastic in it, and the way it would form on a body see ¶[0071] would give an indication that it would be elastic, applicant does not specify level of elasticity therefore broad in that term as different garments have different types, and even if specific Ray covers various garments and would be obvious to try specific ones. The level of elasticity needs to be specific), said system comprising a body scanner to define the area of the surface of key parts of a wearer of a garment  (Ray, fig.1A scanning booth terminal represents body scanner) and a computer program which determines comfort metrics based upon one or more of a defined area of surface for relaxed garments in these key parts, defined stretch levels of garments in these key parts (Ray, ¶[0071] “In addition to clothing selection interface 1703, the web page provides a sizing widget 1704, which is rendered from data downloaded from a server other than server other than server 1720, or, in other words, a server other than that which provides the clothing selection interface .” and ¶[0072] “The widget then provides garment sizing information (and/or recommendations), for example in the form of a recommended size, and/or fit, and/or relevant user body measurements.” Fit represents comfort), and defined limits for minimum and/or maximum stretch level of a given size of a given garment and provides a recommendation for selecting the optimal size on the basis of these comfort metrics (Ray, ¶[0071] “The widget then provides garment sizing information (and/or recommendations), for example in the form of a recommended size, and/or fit, and/or relevant user body measurements. This in some embodiments includes a visual representation displaying how the garment would fit the identified user at predetermined locations (for example a 2D or 3D representation of the user's size/shape relative to the garment's size/shape. The sizing recommendation is calculated based on the garment detail, associated sizing rules, available sizes, and the user's body measurements. Garment sizing information is provided by the vendor (in some cases via vendor web server 1720) based on a predefined protocol (for example an electronic form that received garment size information, objectively defined sizing charts, and so on). In some cases garment sizing information is automatically deduced via extraction of data from a vendor website.” Giving examples on how the garment would look on the person is equivalent to providing limits of stretch level, also the way something fits for specific size as well, and then the user would select a size according to those preferences). 
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The other edit to the claims is the “or” statements in claims 1 and 11 must all be converted to “and” as the or statements then the examiner only has to address one of the limiations. Claim 1 further needs to be amended “a garment or limits for a minimum” with “a garment and limits for a minimum”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le, Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/